Per Curiam. The Supreme Court expresses its heartfelt riam. John J. Watkins, William H. Enfield Professor of Law at the University of Arkansas, Fayetteville, on the occasion of his retirement from the Supreme Court Committee on Civil Practice. For almost nineteen years, Professor Watkins has ably served this vital committee as Reporter. He has performed his duties with a scholar’s perspective and a professional’s pride. The Court is indebted to Professor Watkins and wishes him well in all his future endeavors. •